NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

KANNALIFE, INC.

 

8% Junior Unsecured Convertible Note

 

US$[●] Issue Date: [●], 20__

 

This 8% Junior Unsecured Convertible Note (the “Note”) is duly authorized and
issued by Kannalife, Inc., a corporation incorporated under the laws of the
State of Delaware (the “Company”), having its principal place of business
located at 3805 Old Easton Road, Doylestown, PA 18902. This Note is one of a
series of junior unsecured convertible notes of the Company, of like tenor and
kind, in the aggregate principal amount of not more than $3,000,000 being issued
by the Company contemporaneously with this Note (such notes other than this Note
being hereinafter referred to as the “Other Notes”).

 

FOR VALUE RECEIVED, the Company, promises to pay to the order of [●]located at
[●], and or its registered assigns (the “Payee” or the “Holder”), the principal
sum of [●] Thousand United States Dollars (US$[●]) (the “Principal Amount”) by
[●], 202[●] (the “Maturity Date”) unless it is converted into a certain number
of shares of the Company’s Common Stock Securities (as defined herein), and
pursuant to the terms of conversion described herein and pursuant to the
Holder’s Notice of Conversion, and to pay interest on the Principal Amount at a
rate of eight percent (8%) per annum, in one lump sum payable on the Maturity
Date, in cash or in kind through the issuance of additional shares of the
Company’s Common Stock, at the Company’s option, at a price per share equivalent
to the Conversion Strike Price, defined herein. The Company may prepay this
Note, only after the first six (6) months following the Issue Date of this Note
and up to the Maturity Date of this Note, along with all accrued interest at a
premium of one hundred and twenty five percent (125%) of the face amount of the
Note, upon 5 day written notice to Holder. In addition to any conversion
contemplated hereby, the Company will also issue to Holder, in consideration
hereof, [●]([●],000) common stock purchase warrant (the “Warrant”) granting the
holder the right to purchase [●]([●],000) shares of the common stock of the
Company (as defined below) pursuant to the terms and conditions therein
contained.

 

 

This Note is subject to the following provisions:

 

A.                                         “Business Day(s)” means any day
except Saturday, Sunday and any day which shall be a federal legal holiday in
the United States or a day on which banking institutions in the State of New
York are authorized or required by law or other government action to close.

 

1.                  Voluntary Conversion. At any time between the original Issue
Date and the six (6) month anniversary of the Original Issue Date, this Note may
be converted into the Company’s common stock in whole or in part (subject to any
limitations on conversion), at the Conversion Price (as hereinafter defined).
The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Exhibit A (the “Holder’s Notice of
Conversion”), specifying therein the Principal Amount and interest of this Note
to be converted and the date on which such conversion is to be effected (a
“Voluntary Conversion Date”). If no Voluntary Conversion Date is specified in a
Notice of Voluntary Conversion, the Voluntary Conversion Date shall be the date
that such Notice of Voluntary Conversion is provided hereunder. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire Principal Amount of this Note plus
all accrued and unpaid interest thereon has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding Principal Amount of
this Note in an amount equal to the applicable conversion amount. The Company
shall maintain records showing the Principal Amount converted and the date of
such conversions. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
Principal Amount of this Note may be less than the amount stated on the face
hereof.

 

i.                    Note Conversion Price. On any Voluntary Conversion Date,
the Note is convertible into shares of the Company’s common stock (the
“Voluntary Conversion Shares”) at a conversion price equal to a twenty five
percent (25%) discount to the average closing price (ACP) of the Company’s
common stock for the trailing fifteen (15) days immediately prior to the
Voluntary Conversion Date (the “Voluntary Conversion Price”).

 

ii.                  Mechanism of Voluntary Conversion.

 

a.                   Conversion Shares Issuable Upon Conversion of Principal
Amount. The number of Voluntary Conversion Shares issuable upon a conversion
hereunder shall be equal to the quotient obtained by dividing the outstanding
principal amount of this Note (or any portion thereof) to be converted by the
Voluntary Conversion Price.

 

b.                  Delivery of Certificate Upon Voluntary Conversion. In the
event of any conversion of this Note in accordance with and subject to the terms
and conditions hereof, (i) certificates for the Voluntary Conversion Shares
shall be dated as of the Voluntary Conversion Date and delivered to the Holder
hereof within a reasonable time, not exceeding five (5) Business Days after any
Voluntary Conversion Date, or, (ii) at the request of the Holder, shares shall
be issued and delivered to the Depository Trust Company (“DTC”) account on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding five (5) Business Days after such
conversion. The Holder hereof shall be deemed for all purpose to be the holder
of the Voluntary Conversion Shares so purchased as of the date of such
conversion. If certificated shares are issued, the Company will deliver or cause
to be delivered to the Holder a certificate or certificates representing the
number of Voluntary Conversion Shares or being acquired upon the conversion of
this Note. Notwithstanding the foregoing to the contrary, the Company or its
transfer agent shall only be obligated to issue and deliver the shares to DTC on
a holder’s behalf via DWAC provided that (a) such exercise is in connection with
a registration statement under the Securities Act providing for the resale of
Voluntary Conversion Shares are otherwise exempt from registration and may be
issued without a restrictive legend and (b) the Holder and its transfer agent
are participating in DTC through the DWAC system. The Holder shall deliver this
original Note, or an indemnification undertaking with respect to such Note in
the case of its loss, theft or destruction, at such time that this Note is fully
exercised.

 

c.                   Failure to Deliver Certificate. If in the case of any
Voluntary Notice of Conversion such certificate or certificates are not
delivered to or as directed by the Holder by the tenth (10th) Business Day after
a Voluntary Conversion Date, the Holder shall be entitled by written notice to
the Company at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event the Company
shall immediately return the certificates representing the principal amount of
this Note tendered for conversion.

 

d.                  Reservation of Shares Issuable Upon Voluntary Conversion.
The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued Conversion Shares solely for the purpose of
issuance upon any conversion of this Note and payment of interest on this Note
each as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder, not less than Two
Hundred Percent (200%) of the Conversion Shares as shall be issuable upon the
conversion of the Principal Amount and payment of interest hereunder. The
Company covenants that all Voluntary Conversion Shares that shall be so issuable
shall, upon issue, be duly and validly authorized, issued, and fully paid,
non-assessible.

 

e.                   Fractional Shares. Upon a conversion hereunder, the Company
shall not be required to issue stock certificates representing fractions of
Voluntary Conversion Shares and the Holder shall, instead, be entitled to
receive, in lieu of the financial fraction of a share, one whole Conversion
Share.

 

f.                    Transfer Taxes. The issuance of certificates for
Conversion Shares upon conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

2.                  Involuntary Conversion.

 

i.                    Mechanism of Conversion.

 

a.                   If, after the six (6) month anniversary of the Issue Date
and up to the Maturity Date of the Note, the Company elects to repay the Note,
it must do so at a premium of one hundred and twenty five percent (125%) of the
face amount of the Note, together with all unpaid and accrued interest to the
date of repayment. Under the election of the repayment of the Note, there shall
be no conversion of any shares underlying the Note. Notice shall be delivered to
the Holder not later than five (5) business days prior to the actual repayment
of the Note (the “Note Repayment Notice”).

 

b.                  If, after the six (6) month anniversary of the Issue Date
and up to the Maturity date of the Note, the Company elects to involuntarily
exercise conversion of this Note to the Holder, the Company must provide written
notice to the Holder along with an executed copy of the Company’s Notice of
Conversion (the “Involuntary Conversion Date”), specifying that the Note shall
be converted into shares of the Company’s Common Stock based upon the Note
Conversion Price in Paragraph 2(A.)(iii.) below (the “Involuntary Conversion”).
The Company shall effect conversions by delivering to the Holder the form of
Notice of Conversion attached hereto as Exhibit B (the “Company’s Notice of
Conversion”), specifying therein the Principal Amount and interest of this Note
to be converted and the date on which such conversion is to be effected (a
“Involuntary Conversion Date”).

 

c.                   Note Conversion Price. On any Involuntary Conversion Date,
the Note is convertible into shares of the Company’s common stock (the
“Involuntary Conversion Shares”) at a conversion price equal to a twenty five
percent (25%) discount to the average closing price (ACP) of the Company’s
common stock for the trailing fifteen (15) days immediately prior to the
Voluntary Conversion Date (the “Involuntary Conversion Price”).

 

3.                                              Common Stock Purchase Warrants.

 

i.                        As part of the purchase and sale of the Unit Offering
containing the 8% Junior Unsecured Convertible Note and Common Stock Purchase
Warrant, the Holder shall be entitled to receive [●]([●]00,000) Common Stock
Purchase Warrants with a three (3) year term to purchase [●]([●]00,000) shares
of Common Stock at an exercise price equal to 125% of the Note Conversion Price
per share. The Warrants shall have a cashless exercise price.

 

ii.                        Holder Retains Common Stock Purchase Warrants. In
either option proffered by the Company under Paragraph 2 (i.)(a.) or 2 (i.)(b.),
the Holder shall retain all Common Stock Purchase Warrants associated with
purchase and sale of the Unit offering containing the 8% Junior Unsecured
Convertible Note and Common Stock Purchase Warrant.

 

4.                                          “Pigg y-Ba ck” Re gistrati on.

 

i.                    Grant of Right to Piggyback. Subject to the terms of this
Agreement, at any time and from time to time following the Issue Date of this
Note, if the Company at any time determines to file a Registration Statement
with respect to any offering of its securities for its own account or for the
account of any stockholder who holds its securities (other than (a.) a
registration on Form S-3, S-4 or S-8 or any similar or successor form to such
forms, (b.) a registration of securities solely relating to an offering and sale
to employees, directors or consultants of the Company pursuant to any employee
stock plan or other employee benefit plan arrangement or (c.) a registration of
non-convertible debt securities) (a “Piggyback Registration”) then, as
expeditiously as reasonably possible following such determination, the Company
shall give written notice (the “Incidental Registration Notice”) of its
intention to effect such a registration to all Investors, and such notice shall
offer the Investors the opportunity to register such number of Registrable
Securities as each such Investor may request in writing. Subject to Sections 4
(iii.) and 4 (iv.), the Company shall include in such Registration Statement all
such Registrable Securities which are requested in writing by an Investor (a
“Piggyback Participation Notice”) to be included therein, on the same terms and
conditions as the securities otherwise being sold in such registration, such
Piggyback Participation Notice to be received within fifteen (15) days after the
date of the Incidental Registration Notice. Any Investor that does not timely
deliver a Piggyback Participation Notice shall be deemed to have waived its
right to participate in the Piggyback Registration. If an Investor decides not
to include all of its Registrable Securities in any Piggyback Registration, such
Investor shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent Piggyback Registration as may be filed
by the Company with respect to offerings of the Company’s securities, all upon
the terms and conditions set forth herein.

 

ii.                     Piggyback Expenses. The Registration Expenses of the
Investors shall be paid by the Company in all Piggyback Registrations. The
obligation of the Company to bear, or to pay or reimburse the Investors for,
Registration Expenses shall apply irrespective of whether any sales of
Registrable Securities ultimately take place.

 

iii.                   Priority on Primary Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Company,
and the managing underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in an orderly manner in such offering
without adversely affecting the marketability of the offering and within a price
range acceptable to the Company, the Company shall include in such registration
(a.) first, the securities the Company proposes to sell, (b.) second, the
Registrable Securities requested to be included in such registration pro rata
among the participating Investors on the basis of the number of Registrable
Securities owned by each such Investor, and (c.) third, the other securities, if
any, requested to be included in such registration not covered by clauses
(a.) or (b.) of this Section 4(iii.) pro rata among the holders of such
securities on the basis of the number of shares requested to be registered by
such holders or as such holders may otherwise agree in writing.

 

iv.                    Priority on Secondary Registrations. If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Company’s securities, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in an orderly manner
in such offering without adversely affecting the marketability of the offering
and within a price range acceptable to the holders of a majority of the
Registrable Securities to be included in such registration, the Company shall
include in such registration (a.) first, the securities the Company proposes to
sell, (b.) second, the Registrable Securities requested to be included in such
registration pro rata among the participating Investors on the basis of the
number of Registrable Securities owned by each such Investor, and (c.) third,
the other securities, if any, requested to be included in such registration not
covered by clauses (a.) or (b.) of this Section 4 (iv.) pro rata among the
holders of such securities on the basis of the number of shares requested to be
registered by such holders or as such holders may otherwise agree in writing.

 

5.                      Adjustment of Conversion Price. The Conversion Price
shall be subject to adjustment from time to time as set forth in this Section 5.
The Company shall give the Holder notice of any event described below which
requires an adjustment pursuant to this Section 5 in accordance with the notice
provisions set forth in Section 7(D). If at any time the Company shall:

 

i.                        make or issue or set a record date for the holders of
Common Stock for the purpose of entitling them to receive a dividend payable in,
or other distribution of, Common Stock; and/or

ii.                     subdivide its outstanding common stock into a larger
number of Common Stock; and/or

iii.                   combine its outstanding Common Stock into a smaller
number of Common Stock;

 

then (a.) the number of Conversion Shares for which this Note is convertible
immediately after the occurrence of any such event shall be adjusted to equal
the number of Conversion Shares which a record holder of the same number of
Conversion Shares for which this Note is exercisable immediately prior to the
occurrence of such event would own or be entitled to receive after the happening
of such event, and (b.) the Conversion Price then in effect shall be adjusted to
equal (1.) the Conversion Price then in effect multiplied by the number of
Conversion Shares for which this Note is exercisable immediately prior to the
adjustment divided by (2.) the number of Conversion Shares for which this Note
is exercisable immediately after such adjustment.

 

6.                      Intentionally Omitted.

 

7.                  Holder’s Representations and Warranties. The Holder
represents and warrants that:

 

i.                    Restrictions on Transfer or Resale. The Holder understands
that (i) the Note, any Conversion Shares upon conversion of the Note, are not
being registered under the Securities Act of 1933 or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A) the
Note, any Conversion Shares are subsequently registered thereunder, or (B)
Holder shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; and (ii) neither the Company nor any other party is under any
obligation to register the Note or the Conversion Shares under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder, provided however that Holders shall have the same
registration rights with respect to this Note as investors in a following
offering of securities under an S-1 registration statement filed by the Company
anytime in the next twenty four (24) months following the Issue Date of this
Note; (iii) Holder is acquiring the Note, and the Conversion Shares for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act, and (iv) Holder does not presently have any
agreement or understanding, directly or indirectly, with any party to distribute
any of the securities.

 

ii.                  Accredited Investor Status. Holder is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

iii.                Reliance on Exemptions. The Holder understands that the
Note, any Conversion Shares upon voluntary conversion are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of Holder to acquire the securities.

 

iv.                Information. Holder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the securities
that have been requested by Holder. Holder and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by Holder or its advisors,
if any, or its representatives shall modify, amend or affect Holder’s right to
rely on the Company’s representations and warranties contained herein. Holder
understands that its investment in the Note, and any Conversion Shares upon
voluntary conversion or involuntary conversion involve a high degree of risk and
is able to afford a complete loss of such investment. Holder has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the securities.

 

v.                  No Governmental Review. Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the securities or the
fairness or suitability of the investment in the securities nor have such
authorities passed upon or endorsed the merits of the offering of the
securities.

 

vi.                Legend. This Note, all certificates representing Conversion
Shares upon voluntary or involuntary conversion acquired in this offering shall
be stamped or imprinted with a legend in substantially the following form:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144 A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

8.                      Events of Default

 

i.                    The term “Event of Default” shall mean any of the events
set forth in this Section 8 (i.) (the term “Company” for this purpose shall
include all subsidiaries of the Company):

 

a.                   Non-Payment of Obligations. The Company shall default in
the payment of the Principal Amount of, or accrued but unpaid interest on, this
Note as and when the same shall become due and payable, whether by acceleration
or otherwise.

 

b.                  Non-Performance of Covenants. Other than a default under
Section 8(i.)(a.), the Company shall default in the due observance or
performance of any covenant set forth herein, which default shall continue
uncured for thirty (30) days after notice thereof; provided, however, that an
Event of Default for failure to comply with Section 1(ii.)(c.) shall occur upon
expiration of the ten-day period set forth in that Section.

 

c.                   Bankruptcy, Insolvency, etc. The Company shall:

 

1.                  admit in writing its inability to pay its debts as they
become due;

 

2.                  apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;

 

3.                  in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property and that is
not dismissed within sixty days;

 

4.                  permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding is consented to or acquiesced in by the Company or results in the
entry of an order for relief; or

 

5.                  take any corporate or other action authorizing any of the
foregoing.

 

d.                  Business Combination, Sale of Assets, Etc. The Company shall
consummate any merger, consolidation or other business combination to which it
is not the surviving entity, or shall transfer, sell, all or substantially all
of its assets, or shall undergo a Change in Control or shall enter into any
agreement to do any of the foregoing.

 

ii.                  Action if Bankruptcy. If any Event of Default described in
clauses (c)(1) through (5) of Section 8(i) shall occur, the Principal Amount of
this Note, all accrued but unpaid interest thereon, and all other obligations
hereunder shall automatically be and become immediately due and payable, without
notice or demand.

 

iii.                   Action if Other Event of Default. If any Event of
Default, other than any Event of Default described in clauses (c)(1) through (5)
of Section 8(i), shall occur for any reason, whether voluntary or involuntary,
the Holder may, upon expiration of any stated grace period and upon written
notice to the Company, declare all or any portion of the outstanding principal
amount of the Note and all accrued but interest thereon, to be due and payable
and any or all other obligations hereunder to be due and payable, whereupon the
full unpaid principal amount hereof, and any and all other such obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand, or presentment.

 

iv.                Default Interest. If there is any Event of Default, the
interest rate on the Note shall become 14% retroactively until such time the
Event of Default is cured or the principal and interest is completely satisfied.

 

9.                      Miscellaneous.

 

i.                    Parties in Interest. All covenants, agreements and
undertakings in this Note binding upon the Company or the Holder shall bind and
inure to the benefit of the successors and permitted assigns of the Company and
the Holder, respectively, whether so expressed or not.

 

ii.                  Governing Law. This Note shall be governed by the laws of
the State of New Jersey as applied to contracts entered into and to be performed
entirely within the State of New Jersey.

 

iii.                Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.

 

iv.                Notices. Any notice pursuant to this Note to be given or made
(i) by the Holder to or upon the Company or (ii) by the Company to or upon the
Holder, shall be sufficiently given or made if sent by certified or registered
mail, postage prepaid, addressed (until another address is sent by the Company
or the Holder to the other party) as follows:

 

To the Company: Kannalife, Inc.

3805 Old Easton Road

Doylestown, PA 18902

Attn: Dean Petkanas, CEO

 

To the Holder: [●]

[●]

[●]

Attn: [●]

 

v.                  No Waiver. No delay in exercising any right hereunder shall
be deemed a waiver thereof, and no waiver shall be deemed to have any
application to any future default or exercise of rights hereunder.

 

vi.                Modification and Severability. If, in any action before any
court or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Note, but this Note shall be construed as if such
unenforceable provision had never been contained herein.

 

 

[signatures on following page]

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above.

 

 

KANNALIFE, INC.

 

 

By:

Name:

Title:

 

 

 

[●]

 

 

By:

Name:

Title:

 

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

 

The undersigned hereby elects to convert all or a portion of the principal
amount of that certain Convertible Note, dated _____ [●], 20__ (the “Note”),
issued by Kannalife, Inc., a Delaware corporation (the “Company”), in favor of
the undersigned, due on ________ [●], 202__, and all accrued but unpaid interest
thereon, unless previously repaid by the Company or converted into the Company’s
securities as provided in the Note (the “Conversion Shares”). If the Conversion
Shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the undersigned
for any conversion, except for such transfer taxes, if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Conversion Shares.

 

 

Conversion calculations:

 

 

Date to Effect Conversion:

 

 

Principal Amount of Note to be Converted:

 

 

Accrued but Unpaid Interest to Date of Conversion:

 

 

Number of Conversion Shares to be issued:

 

 

Signature:

 

Name:

 

Address:

 

